Citation Nr: 1815765	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right foot Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In February 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss and tinnitus are related to in-service excessive noise exposure.

3.  The evidence is in relative equipoise as to whether current right foot Achilles tendonitis is related to in-service foot injuries.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right foot Achilles tendonitis have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral Hearing Loss and Tinnitus

The Veteran maintains that bilateral hearing loss disability and tinnitus are a direct result of hazardous noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of exposure to hazardous noise while training in the use of M-16 rifles and hand grenades, in the performance of his duties as a lance missile crewman, and as a supply clerk working near M-60 tanks.

Certain chronic diseases, including sensorineural hearing loss and tinnitus, as an organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

According to a March 1978 entrance examination report, the Veteran had normal hearing upon entering service.  Thus, the Veteran is presumed sound as to his hearing upon entry in service.  38 C.F.R. § 3.304(b) (2017); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Veteran's October 1979 separation examination indicates hearing within the normal range.

A July 2013 VA examination diagnosed bilateral sensorineural hearing loss and tinnitus.  The audiogram shows that the Veteran has current bilateral hearing loss disability for VA purposes, as the Veteran has bilateral pure tone threshold levels at a frequency greater than 26 decibels at three frequencies in the 500 to 4000 Hertz range.  38 C.F.R. § 3.385 (2017).

A February 2017 medical opinion from the Veteran's VA treating physician states that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not related to his assignment driving track vehicles during service.

At the hearing before the Board, the Veteran testified that his exposure to excessive noise began in basic training on the rifle range, but the noise level increased when his duties required him to be around heavy artillery, including lance missiles, and when driving track vehicles with heavy motors.  Even after his in-country transfer to a supply unit, he worked near M-60 tanks.  The Veteran asserted that the small plastic earplugs he was issued did not stop any sound and often fell out.  He reported that the ringing in his ears began in service and has continued since service.

The Veteran is competent to report in-service exposure to noise and resultant diminished hearing and tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's account of experiencing in-service hazardous noise to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following exposure to excessive noise during active service and has continued to deteriorate since that time.

The Board acknowledges that the July 2013 VA examination opined that it was less likely than not the Veteran's bilateral hearing loss and tinnitus were related to service.  However, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not due to in-service noise exposure was based solely upon the absence of documented hearing loss at separation.  However, the regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, while the report indicates that the Veteran's prior medical records were examined, the examiner did not provide an analysis of the Veteran's medical history or lay history.

The examiner did not have the opportunity to review the Veteran's hearing testimony, the February 2017 medical opinion by the other VA doctor, and the Veteran's June 2014 lay statement regarding experiencing hearing loss and tinnitus during and after service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board assigns less probative value to the September 2013 VA opinion.

The Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity and tinnitus during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  That report of continuity of symptomatology suggests a link between current bilateral hearing loss and tinnitus and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is a medical opinion in favor of the claim and an opinion against the claim, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  

Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right Foot Disability

The Veteran is currently diagnosed with right foot Achilles tendonitis.  The Veteran contends that the condition was caused or aggravated by various in-service foot injuries.  In particular, the Veteran alleges that he sustained various injuries to both feet as a result of running in combat boots while in service.

The Veteran's entrance examination did not note any condition or injuries to the feet, and he is presumed to have been sound in that regard when he entered service.  38 C.F.R. § 3.304(b) (2017); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service medical records show that he received in-service treatment on a number of occasions for various foot injuries.  According to November 1978 service treatment records, the Veteran reported pain in the left foot and blisters on the balls of both feet, which occurred while running.  The Veteran was diagnosed with left foot Achilles tendonitis.  The Veteran ultimately was placed in a walking foot cast with crutches for 10 days and assigned light duty.

April 1979 service medical records indicate that the Veteran had pain, tenderness, and edema in the ball of the right foot as a result of running during physical training.  The diagnosis was tendonitis of the metatarsal area.  During his last evaluation, the Veteran reported that although the right foot was improving, the left foot was beginning to hurt.  The examiner opined that it was likely due to improper walking and recommended using a cane when walking.

Further, the Veteran has provided competent and credible testimony and statements that his foot problems, including Achilles tendonitis, have continued since separation from service.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017).  The Veteran is competent to report pertinent symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board assigns the Veteran's lay testimony and statements significant weight.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's statements are credible, as his assertion of foot problems incurred in service and continuing since service is consistent with the medical record and the facts and circumstances of his service.

The Veteran was provided with a VA examination of the right foot in September 2013.  The examiner provided a negative nexus opinion.  However, the Board finds that report has little probative value.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Neves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner did not provide a sufficient rationale for the opinion that the Veteran's right foot Achilles tendonitis was not related to service because he had not had right foot Achilles tendonitis in service.

A VA examination also is assigned low probative value where a VA examiner ignores the Veteran's lay statements of an injury or event during service unless the Board expressly finds that no such injury or event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not take into account the Veteran's competent and credible lay statements that he experienced numerous foot injuries while in service that continued after service or address the service medical records showing that the Veteran experienced injuries, including tendonitis, to both feet in service.  The examiner also did not opine on the likelihood that running in combat boots for many years can cause permanent foot injuries.  

The examiner also did not have the benefit of the Veteran's hearing testimony or the February 2017 statement from the Veteran's VA doctor that the Veteran's chronic Achilles tendonitis is at least as likely as not to have been caused by years of running in combat boots during service.  Therefore, the Board does not assign the September 2013 VA examiner's opinion much probative value. 

As the February 2017 opinion in favor of the claim by a VA doctor is credible and more recent than the September 2013 VA examiner's opinion against the claim, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for right foot Achilles tendonitis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right foot Achilles tendonitis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


